DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application TW 109204266, however the present application does not properly claim priority to the submitted foreign application. It appears as though the present application is drawn to an invention which is not disclosed in the priority application. The invention claimed in the priority application appears to be at least partially disclosed in US Application 17/218,500, however the foreign priority claimed invention is not shown in the present application. As such, the foreign priority is denied.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32.  If the bottom of the second cover is not shown, it should not have a reference number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: Paragraph [0019] references “… a plurality of first coupling portion…”. The Examiner believes the paragraph intends to reference “… a plurality of first coupling portions…”   
Please review the Specification for any similar issues. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims have been examined below as best the Examiner can understand, however appropriate correction is required.
Claim 1 states “… an external force is required to be applied to the pulling structure in order to lift the pulling structure along with the circumferential region away from the second cover.” This is unclear because the claim previously states that the pulling structure and the circumferential regions are a part of the “second cover”. As such it does not make sense how the pulling structure and circumferential regains are able to be lifted away from the “second cover”. The claim has been examined as best the Examiner can understand below. Further clarification is required.
Regarding claim 2, the phrase "could be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 references “a plurality of second coupling portions” and “a plurality of first coupling portions”. It is unclear if these coupling portions are intended to be the same as or different than the first and second coupling portions previously referenced in claim 1. For purposes of further consideration, the claims are being interpreted as referencing the same second and first coupling portions from claim 1. Further clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 4300700).
Regarding Claim 1

	Chang teaches an anti-theft container (below – Fig. 1 and 4), comprising: a body (10) comprising a convex fastening portion (shown below); a first cover (36) comprising a plurality of first coupling portions (for example: perimeter portions of the first cover, shown below in an expanded view of Fig. 1) and a tab (shown below); a second cover (32) comprising a top, a bottom, a retaining groove portion (shown at 44), a plurality of second coupling portions (for example: perimeter portions of the second cover corresponding to the first coupling portions shown in the expanded view of Fig. 1 below), and a tear line (shown below – between 46 and 30), the tear line enclosing a circumferential region (including 38 and 40) along the second cover; a pulling structure comprising a first groove (shown below), a second groove (shown below), and a pulling point (38), the pulling structure disposed at a point within the circumferential region; an accommodating recess (54) arranged on top of the second cover for storing a utensil (34); and wherein the body and the second cover closely match with each other when the convex fastening portion is inserted to the retaining groove portion, further the convex fastening portion is discouraged from being separated from the retaining groove portion, and wherein an external force is required to be applied to the pulling structure in order to lift the pulling structure along with the circumferential region away from the body (Col. 3, Ln. 52 – Col. 5, Ln. 31).

[AltContent: arrow][AltContent: textbox (Convex fastening portion)][AltContent: textbox (tear line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (tab)]
    PNG
    media_image1.png
    534
    421
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    474
    362
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Second
groove)][AltContent: textbox (First
groove)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    293
    479
    media_image3.png
    Greyscale



Regarding Claim 2

	Chang teaches the convex fastening portion (shown above) forms the edge of the body (10), the retaining groove portion (shown at 44) forms the edge of the second cover (32); and both of which are closely fastened to each other to form a fastening structure, as can be seen in Fig. 4 above.

Regarding Claim 3

	Chang teaches the accommodating recess is able to be randomly arranged (i.e. diagonally vs. parallel with a straight side) within the circumferential region, as can be seen in Fig. 1 above.

Regarding Claim 4

	Chang teaches the first cover (36) is combined with the plurality of the second coupling portions (shown above) of the second cover (32) through the plurality of the first coupling portions (shown above), and wherein an external force is required on the tab (shown above) in order to lift the first cover and separate it from the second cover (Col. 5, Ln. 22-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733